Name: 2008/444/EC: Commission Decision of 5Ã June 2008 on a financial contribution from the Community towards emergency measures to combat bluetongue in Germany in 2007 (notified under document number C(2008) 2363)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  agricultural activity;  cooperation policy;  means of agricultural production;  health
 Date Published: 2008-06-14

 14.6.2008 EN Official Journal of the European Union L 156/18 COMMISSION DECISION of 5 June 2008 on a financial contribution from the Community towards emergency measures to combat bluetongue in Germany in 2007 (notified under document number C(2008) 2363) (Only the German text is authentic) (2008/444/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1) and in particular Article 9(2), Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (2), and in particular Article 3(3) and Article 3(5) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, including emergency measures. With a view to helping to eradicate bluetongue as rapidly as possible, Member States shall obtain a financial contribution towards the costs of certain measures to combat outbreaks of bluetongue. (2) Article 3(5) of Decision 90/424/EEC lays down rules on the percentage of the costs incurred by the Member State that may be covered by the Community's financial contribution. (3) The payment of a Community financial contribution towards emergency measures to combat bluetongue is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (3). That Regulation applies to Community financial contributions granted to Member States in respect of eligible expenditure as defined therein for certain disease eradication measures in the situations referred to in Article 3(1) of Decision 90/424/EEC. (4) An outbreak of bluetongue occurred in Germany in 2007. The emergence of that disease represents a serious risk to the Community's livestock population. (5) Accordingly, Germany took the necessary emergency measures in order to avoid the spread of bluetongue. (6) On 28 November 2007, Germany provided the financial information required prior to the granting of Community financial support in accordance with Article 6 of Regulation (EC) No 349/2005. (7) Germany has fully complied with its technical and administrative obligations as set out in Article 3 of Decision 90/424/EEC and Article 6 of Regulation (EC) No 349/2005. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community to Germany A financial contribution from the Community may be granted to Germany towards the costs incurred by that Member State in taking the measures referred to in Article 3(2) of Decision 90/424/EEC to combat bluetongue in 2007. Article 2 Payment arrangements A first tranche of EUR 950 000 shall be paid as part of the Community financial contribution provided for in Article 1. Article 3 Addressee This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 5 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (3) OJ L 55, 1.3.2005, p. 12.